      Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 1 of 10 Page ID #:544



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    KAWANTI N.L.,1                                 Case No. 2:20-cv-00402-JC
12                           Plaintiff,
                                                     MEMORANDUM OPINION
13                      v.
14                                                   [DOCKET NOS. 17-18]
      ANDREW SAUL, Commissioner of
15    Social Security Administration,
16                      Defendant.
17
     I.     SUMMARY
18
            On January 14, 2020, plaintiff filed a Complaint seeking review of the
19
     Commissioner of Social Security’s denial of her application for benefits. The
20
     parties have consented to proceed before the undersigned United States Magistrate
21
     Judge.
22
            This matter is before the Court on the parties’ cross-motions for summary
23
     judgment (respectively, “Plaintiff’s Motion” and “Defendant’s Motion”). The
24
25
26
            1
27           Plaintiff’s name is partially redacted to protect her privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.

                                                     1
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 2 of 10 Page ID #:545



 1 Court has taken the parties’ arguments under submission without oral argument.
 2 See Fed. R. Civ. P. 78; L.R. 7-15; Case Management Order ¶ 5.
 3         Based on the record as a whole and the applicable law, the decision of the
 4 Commissioner is AFFIRMED. The findings of the Administrative Law Judge
 5 (“ALJ”) are supported by substantial evidence and are free from material error.
 6 II.     BACKGROUND AND SUMMARY OF ADMINISTRATIVE
 7         DECISION
 8         On November 23, 2015, plaintiff filed an application for Supplemental
 9 Security Income, alleging disability beginning on August 1, 2015, due to
10 depression, high blood pressure, and multiple sclerosis. (See Administrative
11 Record (“AR”) 156, 178). An ALJ subsequently examined the medical record and
12 heard testimony from plaintiff (who was represented by counsel) and a vocational
13 expert on June 12, 2018. (AR 39-55). On October 10, 2018, the ALJ determined
14 that plaintiff has not been disabled since the application date, November 23, 2015.
15 (AR 23-34). Specifically, the ALJ found: (1) plaintiff’s bipolar disorder is a
16 severe impairment (AR 25); (2) plaintiff’s impairments, considered individually or
17 in combination, do not meet or medically equal a listed impairment (AR 26);
18 (3) plaintiff retains the residual functional capacity (“RFC”) to perform a full
19 range of unskilled work at all exertional levels, but with a limitation to
20 maintaining concentration, persistence, and pace on frequent basis (AR 29);
21 (4) plaintiff cannot perform any past relevant work (AR 32); (5) plaintiff is
22 capable of performing other jobs that exist in significant numbers in the national
23 economy, specifically laundry sorter, produce sorter, and collator (AR 33-34); and
24 (6) plaintiff’s statements regarding the intensity, persistence, and limiting effects
25 of subjective symptoms were not entirely consistent with the medical evidence and
26 other evidence in the record (AR 30, 32).
27         On November 18, 2019, the Appeals Council denied plaintiff’s application
28 for review of the ALJ’s decision. (AR 1-3).

                                               2
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 3 of 10 Page ID #:546



 1 III.    APPLICABLE LEGAL STANDARDS
 2         A.    Administrative Evaluation of Disability Claims
 3         To qualify for disability benefits, a claimant must show that she is unable
 4 “to engage in any substantial gainful activity by reason of any medically
 5 determinable physical or mental impairment which can be expected to result in
 6 death or which has lasted or can be expected to last for a continuous period of not
 7 less than 12 months.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012)
 8 (quoting 42 U.S.C. § 423(d)(1)(A)) (internal quotation marks omitted), superseded
 9 by regulation on other grounds; 20 C.F.R. §§ 404.1505(a), 416.905. To be
10 considered disabled, a claimant must have an impairment of such severity that she
11 is incapable of performing work the claimant previously performed (“past relevant
12 work”) as well as any other “work which exists in the national economy.” Tackett
13 v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C. § 423(d)).
14         To assess whether a claimant is disabled, an ALJ is required to use the five-
15 step sequential evaluation process set forth in Social Security regulations. See
16 Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)
17 (describing five-step sequential evaluation process) (citing 20 C.F.R. §§ 404.1520,
18 416.920). The claimant has the burden of proof at steps one through four – i.e.,
19 determination of whether the claimant was engaging in substantial gainful activity
20 (step 1), has a sufficiently severe impairment (step 2), has an impairment or
21 combination of impairments that meets or medically equals one of the conditions
22 listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“Listings”) (step 3), and
23 retains the residual functional capacity to perform past relevant work (step 4).
24 Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (citation omitted). The
25 Commissioner has the burden of proof at step five – i.e., establishing that the
26 claimant could perform other work in the national economy. Id.
27 ///
28 ///

                                              3
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 4 of 10 Page ID #:547



 1         B.    Federal Court Review of Social Security Disability Decisions
 2         A federal court may set aside a denial of benefits only when the
 3 Commissioner’s “final decision” was “based on legal error or not supported by
 4 substantial evidence in the record.” 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871
 5 F.3d 664, 674 (9th Cir. 2017) (citation and quotation marks omitted). The
 6 standard of review in disability cases is “highly deferential.” Rounds v. Comm’r
 7 of Soc. Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015) (citation and quotation
 8 marks omitted). Thus, an ALJ’s decision must be upheld if the evidence could
 9 reasonably support either affirming or reversing the decision. Trevizo, 871 F.3d at
10 674-75 (citations omitted). Even when an ALJ’s decision contains error, it must
11 be affirmed if the error was harmless. See Treichler v. Comm’r of Soc. Sec.
12 Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (ALJ error harmless if
13 (1) inconsequential to the ultimate nondisability determination; or (2) ALJ’s path
14 may reasonably be discerned despite the error) (citation and quotation marks
15 omitted).
16         Substantial evidence is “such relevant evidence as a reasonable mind might
17 accept as adequate to support a conclusion.” Trevizo, 871 F.3d at 674 (defining
18 “substantial evidence” as “more than a mere scintilla, but less than a
19 preponderance”) (citation and quotation marks omitted). When determining
20 whether substantial evidence supports an ALJ’s finding, a court “must consider the
21 entire record as a whole, weighing both the evidence that supports and the
22 evidence that detracts from the Commissioner’s conclusion[.]” Garrison v.
23 Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation and quotation marks omitted).
24         Federal courts review only the reasoning the ALJ provided, and may not
25 affirm the ALJ’s decision “on a ground upon which [the ALJ] did not rely.”
26 Trevizo, 871 F.3d at 675 (citations omitted). Hence, while an ALJ’s decision need
27 not be drafted with “ideal clarity,” it must, at a minimum, set forth the ALJ’s
28 ///

                                              4
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 5 of 10 Page ID #:548



 1 reasoning “in a way that allows for meaningful review.” Brown-Hunter v. Colvin,
 2 806 F.3d 487, 492 (9th Cir. 2015) (citing Treichler, 775 F.3d at 1099).
 3         A reviewing court may not conclude that an error was harmless based on
 4 independent findings gleaned from the administrative record. Brown-Hunter, 806
 5 F.3d at 492 (citations omitted). When a reviewing court cannot confidently
 6 conclude that an error was harmless, a remand for additional investigation or
 7 explanation is generally appropriate. See Marsh v. Colvin, 792 F.3d 1170, 1173
 8 (9th Cir. 2015) (citations omitted).
 9 IV.     DISCUSSION
10         Plaintiff claims that the ALJ erred by rejecting her subjective symptom
11 testimony. (Plaintiff’s Motion at 6-12). For the reasons stated below, the Court
12 concludes that a reversal or remand is not warranted.
13         A.    Pertinent Law
14         When determining disability, an ALJ is required to consider a claimant’s
15 impairment-related pain and other subjective symptoms at each step of the
16 sequential evaluation process. 20 C.F.R. §§ 404.1529(a), (d). Accordingly, when
17 a claimant presents “objective medical evidence of an underlying impairment
18 which might reasonably produce the pain or other symptoms [the claimant]
19 alleged,” the ALJ is required to determine the extent to which the claimant’s
20 statements regarding the intensity, persistence, and limiting effects of his
21 subjective symptoms (“subjective statements” or “subjective complaints”) are
22 consistent with the record evidence as a whole and, consequently, whether any of
23 the individual’s symptom-related functional limitations and restrictions are likely
24 to reduce the claimant’s capacity to perform work-related activities. 20 C.F.R.
25 ///
26 ///
27 ///
28 ///

                                              5
      Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 6 of 10 Page ID #:549



 1 §§ 404.1529(a), (c)(4); SSR 16-3p, 2017 WL 5180304, at *4-*10.2 When an
 2 individual’s subjective statements are inconsistent with other evidence in the
 3 record, an ALJ may give less weight to such statements and, in turn, find that the
 4 individual’s symptoms are less likely to reduce the claimant’s capacity to perform
 5 work-related activities. See SSR 16-3p, 2017 WL 5180304, at *8. In such cases,
 6 when there is no affirmative finding of malingering, an ALJ may “reject” or give
 7 less weight to the individual’s subjective statements “only by providing specific,
 8 clear, and convincing reasons for doing so.” Brown-Hunter, 806 F.3d at 488-89.
 9 This requirement is very difficult to satisfy. See Trevizo, 871 F.3d at 678 (“The
10 clear and convincing standard is the most demanding required in Social Security
11 cases.”) (citation and quotation marks omitted).
12          An ALJ’s decision “must contain specific reasons” supported by substantial
13 evidence in the record for giving less weight to a claimant’s statements. SSR 16-
14 3p, 2017 WL 5180304, at *10. An ALJ must clearly identify each subjective
15 statement being rejected and the particular evidence in the record which
16 purportedly undermines the statement. Treichler, 775 F.3d at 1103 (citation
17 omitted). Unless there is affirmative evidence of malingering, the Commissioner’s
18 reasons for rejecting a claimant’s testimony must be “clear and convincing.”
19 Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995) (internal quotation marks
20 omitted), as amended (Apr. 9, 1996). “General findings are insufficient[.]”
21 Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (citations omitted).
22          If an ALJ’s evaluation of a claimant’s statements is reasonable and is
23 supported by substantial evidence, it is not the court’s role to second-guess it. See
24
25
            2
                Social Security Ruling 16-3p superseded SSR 96-7p and, in part, eliminated use of the
26 term “credibility” from SSA “sub-regulatory policy[]” in order to “clarify that subjective
27 symptom evaluation is not an examination of an individual’s [overall character or truthfulness]
      . . . [and] more closely follow [SSA] regulatory language regarding symptom evaluation.” See
28 SSR 16-3p, 2017 WL 5180304, at *1-*2, *10-*11.

                                                       6
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 7 of 10 Page ID #:550



 1 Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted). When
 2 an ALJ fails properly to discuss a claimant’s subjective complaints, however, the
 3 error may not be considered harmless “unless [the Court] can confidently conclude
 4 that no reasonable ALJ, when fully crediting the testimony, could have reached a
 5 different disability determination.” Stout, 454 F.3d at 1056; see also Brown-
 6 Hunter, 806 F.3d at 492 (ALJ’s erroneous failure to specify reasons for rejecting
 7 claimant testimony “will usually not be harmless”).
 8         B.    Analysis
 9         Here, the ALJ found that plaintiff’s medically determinable impairments
10 could reasonably be expected to cause the alleged symptoms, but her statements
11 about the intensity, persistence, and limiting effects of the impairments were “not
12 entirely consistent” with the medical evidence and other evidence of record. (AR
13 30). The ALJ gave the following explanation for discounting plaintiff’s subjective
14 statements:
15         [T]he longitudinal record demonstrates that [plaintiff] is able to
16         perform a wide range of daily activities independently, [plaintiff]
17         self-reported that her symptomatology has improved, and she also
18         testified that she would be able to perform full-time work. For
19         example, [plaintiff] indicated that she maintains her own personal
20         care, cooks, shops, performs household chores for her mother, and
21         utilizes public transportation to get around. Furthermore, [plaintiff]
22         attends weekly online and in-person classes for approximately twenty
23         (20) hours per week at Riverside City College in pursuit [of] an
24         Associate’s degree in Psychology. In addition to this, [plaintiff]
25         testified that she is currently performing in-home care services for a
26         bed-ridden patient and that, while it is only part time work, she feels
27         she would be able to perform this position on a full-time basis if she
28         were provided a back brace. Finally, [plaintiff] testified that she is

                                                  7
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 8 of 10 Page ID #:551



 1         “doing great” and that her bipolar condition is “in remission” with her
 2         current medication regimen.
 3 (AR 31) (record citations omitted).
 4         In arguing that the ALJ’s reasons were insufficient, plaintiff disputes the
 5 ALJ’s reliance on her reported daily activities. (Plaintiff’s Motion at 10-12).
 6 Specifically, plaintiff contends that her activities “are far short of what is needed
 7 to demonstrate the capacity to perform work activity on a sustained basis.”
 8 (Plaintiff’s Motion at 11). However, the ALJ reasonably determined that
 9 plaintiff’s ability to engage in an extensive range of activities – such as cooking,
10 shopping, attending college classes, and caring for a bedridden patient – was
11 inconsistent with plaintiff’s alleged difficulties completing tasks, remembering,
12 focusing, following instructions, and getting along with others, among other
13 limitations. (See AR 187-93); see also Curry v. Sullivan, 925 F.2d 1127, 1130
14 (9th Cir. 1990) (claimant’s ability to “take care of her personal needs, prepare easy
15 meals, do light housework and shop for some groceries . . . may be seen as
16 inconsistent with the presence of a condition which would preclude all work
17 activity”) (citing Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989)). For example,
18 plaintiff testified at the hearing that she spends about six hours per week attending
19 classes and about fifteen hours working on assignments, including some “five-
20 hour-straight assignment[s].” (AR 44). She stated the librarian tutors her and
21 helps her with assignments, and she is able to understand the material. (AR 44-
22 45). Plaintiff also testified about her part-time work in which she assists a
23 bedridden patient by rotating her, changing her diaper, and bathing and feeding
24 her, among other activities. (AR 46-48). Although plaintiff explained that the
25 “strenuous activity” hurts her neck and back, she also stated that she “can do it as
26 a job, but [she] will need like a back brace or something like that, you know, to do
27 it, and they’re not like really supplying that to [her], at this point.” (AR 47-48).
28 Substantial evidence thus supports the ALJ’s conclusion that plaintiff’s ability to

                                               8
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 9 of 10 Page ID #:552



 1 engage in daily activities and other work conflicted with her claims of disabling
 2 sympoms. This was a clear and convincing basis to discount her subjective
 3 complaints. See Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014)
 4 (inconsistencies between alleged limitations and claimant’s reported activities
 5 valid reason for giving less weight to claimant’s subjective complaints) (citation
 6 omitted); SSR 16-3p, 2016 WL 1119029, at *7 (ALJ may determine that
 7 claimant’s symptoms “are less likely to reduce his or her capacities to perform
 8 work-related activities” where claimant’s subjective complaints are inconsistent
 9 with evidence of claimant’s daily activities) (citing 20 C.F.R. §§ 404.1529(c)(3),
10 416.929(c)(3)); see also Molina, 674 F.3d at 1113 (“Even where [claimant’s]
11 activities suggest some difficulty functioning, they may be grounds for [giving less
12 weight to] the claimant’s testimony to the extent that they contradict claims of a
13 totally debilitating impairment.”) (citations omitted).
14         Plaintiff also argues that the ALJ improperly relied on her statements that
15 she was “doing great” and that her bipolar condition was “in remission” due to her
16 medications. (Plaintiff’s Motion at 10). Plaintiff suggests that her statements
17 were relative to her situation, and should not have been interpreted to mean she is
18 capable of sustaining full-time employment. (See id.). However, the ALJ
19 reasonably interpreted plaintiff’s statement at face value. Specifically, when
20 plaintiff was asked how her bipolar medication is working, she replied, “I’m doing
21 great. I’m – I’m more clear-minded.” (AR 50). The ALJ then asked if plaintiff
22 “think[s] [her] bipolar is in remission, while [she is] on the medication,” to which
23 plaintiff replied, “I believe it is, because I don’t have those same things that I’ve
24 been having, before the medication was prescribed.” (AR 50-51). She stated she
25 had been on the medication for two years. (AR 51). Plaintiff’s testimony thus
26 reasonably conveyed that her bipolar-related symptoms were effectively
27 eliminated for most of the relevant period. This is a clear and convincing basis for
28 the ALJ to discount her subjective allegations, which included that bipolar

                                               9
     Case 2:20-cv-00402-JC Document 19 Filed 01/21/21 Page 10 of 10 Page ID #:553



 1 disorder was one of the main impairments contributing to her disability. See
 2 Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)
 3 (“Impairments that can be controlled effectively with medication are not
 4 disabling[.]”) (citations omitted); Bailey v. Colvin, 659 F. App’x 413, 415 (9th
 5 Cir. 2016) (evidence that “impairments had been alleviated by effective medical
 6 treatment,” to the extent inconsistent with “alleged total disability[,]” specific,
 7 clear, and convincing reason for discounting subjective complaints) (citing Warre,
 8 439 F.3d at 1006).
 9         Accordingly, the ALJ provided specific, clear and convincing reasons to
10 discount her subjective statements. Plaintiff has failed to identify any material
11 error in the ALJ’s decision, which is supported by substantial evidence in the
12 record.
13 V.      CONCLUSION
14         For the foregoing reasons, the decision of the Commissioner of Social
15 Security is AFFIRMED.
16         LET JUDGMENT BE ENTERED ACCORDINGLY.
17 DATED: January 21, 2021
18                                          _____________/s/____________________
19                                          Honorable Jacqueline Chooljian
                                            UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                              10
